Case 1:19-cv-01477-DDD-JPM Document 26 Filed 04/30/20 Page 1 of 1 PageID #: 84




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                  ALEXANDRIA DIVISION


 LACAZE LAND DEVELOPMENT L L C                         CASE NO. 1:19-CV-01477

 VERSUS                                                JUDGE DRELL

 DEERE & COMPANY INC ET AL                             MAGISTRATE JUDGE PEREZ-MONTES

                                     MINUTES OF COURT:
                                     Telephone Conference
  Date:                04/30/2020             Presiding: Magistrate Judge Joseph H. L. Perez-
                                              Montes
  Court Opened:        10:00 a.m.             Courtroom Deputy: Yvonna Tice
  Court Adjourned:     10:28 a.m.             Court Reporter:       Zoom Recording
  Statistical Time:    00:30


                                         APPEARANCES
  Fred A Pharis                                For   Lacaze Land Development L L C,
                                                     Plaintiff
  Paul Michael Lavelle                         For   Deere & Co Inc, Defendant
  Zelma M Frederick                            For   W L Doggett L L C, Defendant

                                         PROCEEDINGS

 Telephone Conference held.

 RULINGS/COMMENTS:
 Attorney Paul Lavelle’s Oral Motion to Extend Plan of Work Deadlines, without opposition,
 GRANTED. Plaintiff’s deadline for expert reports 07/30/20; Defendants deadline 08/30/20.
 Dispositive motions deadline 12/30/20. Discovery deadline 11/30/20. Expert deposition deadline
 for Plaintiff 10/30/20. The pretrial conference currently scheduled for January 21, 2021 is reset
 to March 25, 2021 at 2:15 p.m.

 After discussion regarding the possible need for a rebuttal witness deadline, the Court advised it
 would entertain an agreed upon deadline at the point parties have discussion or, if it is opposed,
 Attorney Pharis may file a Motion for Leave and the Court would consider it in light of the
 circumstances.
